DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 02/15/2021.
Claims 1-5, 7-11, and 13-22 are pending of which claims 1, 10 and 18 are independent claims. Claims 6, 12 and 23 are canceled.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 18-22  are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200028627 to Andersson (hereinafter “Andersson”) in view US. Pub. 20200235759 to Ye (hereinafter “Ye”).

Regarding claim 18: Andersson discloses a  computer-readable medium storing executable instructions that, in response to execution, cause one or more processors of a baseband processing circuit of a user equipment (UE), to perform operations comprising: configuring one or more code block groups (CBG) ( Andersson, see paragraph [0112], the number of CBGs (N) is the same as the number of HARQ feedback bits (N), N may be a fixed value, e.g., predefined in the 3GPP specifications, or N may be configured by a broadcast message or UE-specific message, that is, N is configured via radio resource control (RRC) signaling (broadcast or UE-specific RRC signaling), after which N is assumed to be fixed until further (re-)configuration ) designating code blocks for retransmission, said CBGs(Andersson, see paragraph[0110],  the transmit radio node divides a TB into  code blocks (CBs), which may be evenly distributed over the N CBGs code block groups (CBGs) and performs encoding and then transmits to the receive radio node  the N CBGs that contain CBs  and see paragraph [0130],  DL transmission of a TB that contains 100 CBs, these 100 CBs may be divided into N=5 CBGs, with each CBG containing 20 CBs, that is, i.e., TB=5 CBGs=100 CBs, in the 1st transmission of the given TB, the physical downlink shared channel (PDSCH) containing the full TB is sent by the gNB, the UE successfully receives CBG [ 0,  1,  3], and fails to receive CBG [ 2, 4], the UE sends back HARQ acknowledgment of 5-bit vector HARQ-ACK1=[1 1 0 1 0] to the gNB via uplink control information (UCI), one bit per CBG, with `1` indicating successful reception, `0` indicating failed reception, and as a result GNB retransmits CBG [ 2, 4]), CBG index bitmap, received from the UE, is not included for DCI scheduling initial data transmission (Andersson, see paragraphs [0121], [0124] CBGs that are retransmitted in a retransmission DCI may be signaled through a bitmap indicating exactly which CBGs are retransmitted, a bitmap sent in the DCI which schedules transmission of k bits that corresponds to the allocation of CBs to CBGs used in the transmission, and a counter field of one or more bits is added to the DCI which is incremented each time the allocation of CBs to CBGs is changed, and a reset bit is used to reset the allocation of CBs to CBGs to the original one. Note: initialization of the bitmap is performed by inserting zero (0) for the full size of the bitmap).

However, Andersson does not explicitly teach zero padding is inserted in place of the CBG index bitmap; and transmitting CBGs according to the CBG index bitmap. However, Ye in the same or similar field of endeavor teaches zero padding is inserted in place of the CBG index bitmap; and transmitting CBGs according to the CBG index bitmap (Ye, see paragraph [0248], the CBG level acknowledgement where  if a CBG is successfully detected, a bit may be set in the CBG ACK; if a CBG  is not successfully detected, a bitmap may be used in the CBG NACK, and see paragraph[0101], regardless of which bitmap is selected to for a UE, the size of the bitmap is predetermined and  if the selected bitmap size is larger than the actual information block length K, and the difference may be handled through zero-padding or the difference is padded with zero).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ye into Andersson’s system/method because it would allow Ultra Reliable and Low latency Communications (URLLC).  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve low power and higher energy efficiency, and lower latency and higher reliability (Ye; [0091]).

Regarding claim 19. The computer-readable medium of claim 18 wherein a maximum number of CBGs (N) is predefined or configured from downlink control information from at least one of a NR master information block (MIB), NR remaining master information block (MMIB), NR system information block (SIB) or radio resource control (RRC) signaling (Andersson, see paragraph [0112], the number of CBGs (N) is the same as the number of HARQ feedback bits (N), N may be a fixed value, e.g., predefined in the 3GPP specifications, or N may be configured by a broadcast message or UE-specific message, that is, N is configured via radio resource control (RRC) signaling (broadcast or UE-specific RRC signaling), after which N is assumed to be fixed until further (re-)configuration).  

Regarding claim 20. The computer-readable medium of claim 18, wherein a bit order of the CBG index bitmap in the DCI indicates an index for retransmission (Andersson, see paragraph [0121], CBGs that are retransmitted in a retransmission DCI may be signaled through a bitmap indicating exactly which CBGs are retransmitted.  

Regarding claim 21. The computer-readable medium of claim 18, wherein a bit ordering of HARQ- ACK feedback for CBG based retransmission follows the CBG bitmap index in the DCI scheduling retransmission (Andersson, see paragraph [0121], CBGs that are retransmitted in a retransmission DCI may be signaled through a bitmap indicating exactly which CBGs are retransmitted, a bitmap sent in the DCI which schedules transmission of k bits that corresponds to the allocation of CBs to CBGs used in the transmission).  

Regarding claim 22. The computer-readable medium of claim 18-21, wherein bit ordering of HARQ- ACK feedback for CBG based retransmission begins from a 1st bit (Andersson, see paragraph[0124], the 1st  bit in the HARQ feedback is reserved to indicate that CBGs have been retransmitted, and the other N-1 bits are used for reallocation of CBs to CBGs).  


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-5, 7-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200028627 to Andersson (hereinafter “Andersson”) in view of US. Pub. 20170188182 to Jin (hereinafter “Jin”) and the combination of Anderson and Jin is further combined with US. Pub. 20200235759 to Ye (hereinafter “Ye”).



Regarding claim 1: Andersson discloses a n apparatus for a user equipment (UE) communication device to communicate in a wireless network, the apparatus comprising: a baseband processing circuit adapted to configure one or more code block groups (CBG) (Andersson, see paragraph [0112], the number of CBGs (N) is the same as the number of HARQ feedback bits (N), N may be a fixed value, e.g., predefined in the 3GPP specifications, or N may be configured by a broadcast message or UE-specific message, that is, N is configured via radio resource control (RRC) signaling (broadcast or UE-specific RRC signaling), after which N is assumed to be fixed until further (re-)configuration), designating code blocks for retransmission said code block groups (Andersson, see paragraph[0110],  the transmit radio node divides a TB into  code blocks (CBs), which may be evenly distributed over the N CBGs code block groups (CBGs) and performs encoding and then transmits to the receive radio node  the N CBGs that contain CBs) configured according to a CBG index bitmap present in received downlink control information (DCI) Andersson, see paragraphs [0121], [0124] CBGs that are retransmitted in a retransmission DCI may be signaled through a bitmap indicating exactly which CBGs are retransmitted, a bitmap sent in the DCI which schedules transmission of k bits that corresponds to the allocation of CBs to CBGs used in the transmission, and a counter field of one or more bits is added to the DCI which is incremented each time the allocation of CBs to CBGs is changed, and a reset bit is used to reset the allocation of CBs to CBGs to the original one and see paragraph [0130],  DL transmission of a TB that contains 100 CBs, these 100 CBs may be divided into N=5 CBGs, with each CBG containing 20 CBs, that is, i.e., TB=5 CBGs=100 CBs, in the 1st transmission of the given TB, the physical downlink shared channel (PDSCH) containing the full TB is sent by the gNB, the UE successfully receives CBG [ 0,  1,  3], and fails to receive CBG [ 2, 4], the UE sends back HARQ acknowledgment of 5-bit vector HARQ-ACK1=[1 1 0 1 0] to the gNB via uplink control information (UCI), one bit per CBG, with `1` indicating successful reception, `0` indicating failed reception, and as a result GNB retransmits CBG [ 2, 4]), CBG index bitmap, received from the UE, is not included for DCI scheduling initial data transmission (Andersson, see paragraphs [0121], [0124] CBGs that are retransmitted in a retransmission DCI may be signaled through a bitmap indicating exactly which CBGs are retransmitted, a bitmap sent in the DCI which schedules transmission of k bits that corresponds to the allocation of CBs to CBGs used in the transmission, and a counter field of one or more bits is added to the DCI which is incremented each time the allocation of CBs to CBGs is changed, and a reset bit is used to reset the allocation of CBs to CBGs to the original one. Note: initialization of the bitmap is performed by inserting zero (0) for the full size of the bitmap).

However, Andersson does not explicitly teach an interconnect interface coupled to the baseband processing circuit and adapted to communicate signals between at least one UE component selected from a group comprising: a dual band radio frequency (RF) transceiver, a memory circuit, an application processor and a digital signal processor (DSP), via an interconnect bus. However, Jin in the same or similar field of endeavor Jin, see  paragraph [0007], a dual-mode radio frequency transceiver architecture with a radio frequency front-end module, a receiving module, a sending module, as well as a dual-mode baseband and firmware; where  the dual-mode baseband and firmware determine hardware parameters of the receiving module or sending module based on a first mode or a second mode; the radio frequency front-end module is used for receiving or sending a first mode signal or a second mode signal; the receiving module is used for converting the first mode signal received by the radio frequency front-end module into a first mode baseband digital signal, or converting the second mode signal received by the radio frequency front-end module into a second mode baseband digital signal, and output the first mode baseband digital signal or the second mode baseband digital signal to the dual-mode baseband and firmware; the sending module is used for converting the first mode baseband digital signal outputted by the dual-mode baseband and firmware into the first mode signal, or converting the second mode baseband digital signal outputted by the dual-mode baseband and firmware into the second mode signal, and output the first mode signal or the second mode signal to the radio frequency front-end module; for example, the first mode may be Bluetooth Low Energy BLE, and the second mode is ZigBee).  It would have been obvious to one with ordinary skill in the (Jin; [0033]).

However, Andersson does not explicitly teach zero padding is inserted in place of the CBG index bitmap. However, Ye in the same or similar field of endeavor teaches zero padding is inserted in place of the CBG index bitmap (Ye, see paragraph [0248], the CBG level acknowledgement where  if a CBG is successfully detected, a bit may be set in the CBG ACK; if a CBG  is not successfully detected, a bitmap may be used in the CBG NACK, and see paragraph[0101], regardless of which bitmap is selected to for a UE, the size of the bitmap is predetermined and  if the selected bitmap size is larger than the actual information block length K, and the difference may be handled through zero-padding or the difference is padded with zero).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ye into Andersson’s system/method because it would allow Ultra Reliable and Low latency Communications (URLLC).  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve (Ye; [0091]).

Regarding claim 2: Andersson discloses the  apparatus of claim 1 wherein the CBG index is provided in the scheduling initial data transmission DCI by a base station( Andersson, see paragraph [0121], gNB sent a bitmap  in the DCI which schedules transmission of k bits that corresponds to the allocation of CBs to CBGs used in the transmission, and a counter field of one or more bits is added to the DCI which is incremented each time the allocation of CBs to CBGs is changed, and a reset bit that is used to reset the allocation of CBs to CBGs to the original one)  .  

Regarding claim 3: Andersson discloses the apparatus of claim 1, wherein each bit in the CBG index  bitmap indicates whether a CBG to be  retransmitted (Andersson, see paragraph [0121],  CBGs that are retransmitted in a retransmission DCI may be signaled through a bitmap indicating exactly which CBGs are retransmitted).  

Regarding claim 4: Andersson discloses the apparatus of claim 1, wherein the baseband processing circuit is adapted to configure a number of CBGs, and for all transport blocks (TBs) with a number of code blocks (CBs) larger than the number of configured CBGs, the CBs are grouped into the configured number of CBGs (Andersson, see paragraph [0130],  DL transmission of a TB that contains 100 CBs, these 100 CBs may be divided into N=5 CBGs, with each CBG containing 20 CBs, that is, TB=5 CBGs=100 CBs, in the 1st transmission of the given TB, even if the TB is less or more than the configured TB, the resulting CBs are divided equally among the available CBGs (CBG=5), for non-existing CBs in CBG a NACK is default value). 

 Regarding claim 5: Andersson discloses the apparatus of claim 1, wherein the baseband processing circuit is adapted to configure a number of CBGs, for all transport blocks (TBs) with a number of CBs smaller than the number of CBGs, only a single CBG is used based on a transport block size (TBS) value, and when the number of CBs is greater than or equal to the number of configured CBGs, the CBs are grouped into CBGs with uniformity (Andersson, see paragraph [0130],  DL transmission of a TB that contains 100 CBs, these 100 CBs may be divided into N=5 CBGs, with each CBG containing 20 CBs, that is, TB=5 CBGs=100 CBs, in the 1st transmission of the given TB, since the number of CBs is greater than the number of CBGs and the CBs are divided equally among the available CBGs, and if the number of CBs is smaller than CBG ( taken to be the number of CBs smaller than the configured capacity of CBG), still the original configuration is valid and the CBs are divided among CBGs and for non-existing CBs a  NACK is default value).  

Regarding claim 7: Andersson discloses the  apparatus of claim 1, wherein a maximum number of CBGs (N) is predefined or configured by higher layers via at least one of a: NR master information block (MIB), NR remaining master information block (MMIB), NR system information block (SIB), or radio resource control (RRC) signaling Andersson, see paragraph [0112], the number of CBGs (N) is the same as the number of HARQ feedback bits (N), N may be a fixed value, e.g., predefined in the 3GPP specifications, or N may be configured by a broadcast message or UE-specific message, that is, N is configured via radio resource control (RRC) signaling (broadcast or UE-specific RRC signaling), after which N is assumed to be fixed until further (re-)configuration). 

Regarding claim 8: Andersson discloses the apparatus  of claim 1, wherein a bit order of the CBG index bitmap in the DCI indicates an index for retransmission(Andersson, see paragraph [0121], the bitmap sent in the DCI which schedules transmission k corresponds to the allocation of CBs to CBGs used in transmission (k-1), an index or a counter field of one or more bits is added to the DCI which is incremented each time the allocation of CBs to CBGs is changed, a reset bit is used to reset the allocation of CBs to CBGs to the original value). 

Regarding claim 9: Anderson discloses  the apparatus  of claim 1, wherein a number of Hybrid automatic repeat request - acknowledgement (HARQ-ACK) feedback bits is determined according to a number of scheduled CBGs for both initial transmission and retransmission Andersson, see paragraph [0130],  DL transmission of a TB that contains 100 CBs, these 100 CBs may be divided into N=5 CBGs, with each CBG containing 20 CBs, that is, i.e., TB=5 CBGs=100 CBs, in the 1st transmission of the given TB, the physical downlink shared channel (PDSCH) containing the full TB is sent by the gNB, the UE successfully receives CBG [ 0,  1,  3], and fails to receive CBG [ 2, 4], the UE sends back HARQ acknowledgment of 5-bit vector HARQ-ACK1=[1 1 0 1 0] to the gNB via uplink control information (UCI), one bit per CBG, with `1` indicating successful reception, `0` indicating failed reception, and GNB retransmits CBG [ 2, 4] ). 

Regarding claim 17: Andersson discloses the apparatus of claim 1, wherein when both semi-static and dynamic HARQ-ACK payload size determination are supported for CBG based retransmission, HARQ-ACK payload size determination is selected by the processing circuit and provided to UEs via higher layers via NR MIB, NR MMIB, NR SIB or RRC signaling (Andersson, see paragraph [0112], the number of CBGs (N) is the same as the number of HARQ feedback bits (N), N may be a fixed value, e.g., predefined in the 3GPP specifications, or N may be configured by a broadcast message or UE-specific message, that is, N is configured via radio resource control (RRC) signaling (broadcast or UE-specific RRC signaling), after which N is assumed to be fixed until further (re-)configuration ).  


Claims 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200028627 to Andersson (hereinafter “Andersson”) in view of US. Pub. 20170214495 to Golitschek Edler Von Elbwart (hereinafter “Von”) and the combination of Andersson and Von is further combined with US. Pub. 20200235759 to Ye (hereinafter “Ye”).



Regarding claim 10: Andersson discloses a  base station comprising: a processing circuit configured to provide downlink control information (DCI) to schedule transmissions for one or more user equipment devices ( Andersson, see paragraph [0127],  DCI schedules the number of HARQ bits for UE to send feedback information to the base station); wherein DCI including a bitmap index for code block groups (CBGs) to be used by user equipment (UE) for retransmission requests (Andersson, see paragraph [0121], the bitmap sent in the DCI which schedules transmission k corresponds to the allocation of CBs to CBGs used in transmission (k-1), an index or a counter field of one or more bits is added to the DCI which is incremented each time the allocation of CBs to CBGs is changed, a reset bit is used to reset the allocation of CBs to CBGs to the original value) a CBG index bitmap, received from the UE, is not included for DCI scheduling initial data transmission (Andersson, see paragraphs [0121], [0124] CBGs that are retransmitted in a retransmission DCI may be signaled through a bitmap indicating exactly which CBGs are retransmitted, a bitmap sent in the DCI which schedules transmission of k bits that corresponds to the allocation of CBs to CBGs used in the transmission, and a counter field of one or more bits is added to the DCI which is incremented each time the allocation of CBs to CBGs is changed, and a reset bit is used to reset the allocation of CBs to CBGs to the original one. Note: initialization of the bitmap is performed by inserting zero (0) for the full size of the bitmap).  

However, Andersson does not explicitly teach a network interface adapted to provide UE connectivity to a core Internet Protocol (IP) network. However, Von in the same or similar field of endeavor teaches a network interface adapted to provide UE connectivity to a core Internet Protocol (IP) network (Von, see paragraph [0020], IP packets generated by a user equipment is transmitted over IP communication network). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Von into Andersson’s system/method because it would allow full IP based functionality.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient packet based radio access and radio access networks that provide full IP-based functionalities with low latency and low cost (Von; [0003]).

However, Andersson does not explicitly teach zero padding is inserted in place of the CBG index bitmap from the UE. However, Ye in the same or similar field of endeavor teaches zero padding is inserted in place of the CBG index bitmap from the UE (Ye, see paragraph [0248], the CBG level acknowledgement where  if a CBG is successfully detected, a bit may be set in the CBG ACK; if a CBG  is not successfully detected, a bitmap may be used in the CBG NACK, and see paragraph[0101], regardless of which bitmap is selected to for a UE, the size of the bitmap is predetermined and  if the selected bitmap size is larger than the actual information block length K, and the difference may be handled through zero-padding or the difference is padded with zero).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ye into Andersson’s system/method because it would allow Ultra Reliable and Low latency Communications (URLLC).  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve low power and higher energy efficiency, and lower latency and higher reliability (Ye; [0091]).

Regarding claim 11: Andersson discloses the base station of claim 10, wherein the CBG index indicates to the UE to configure a number of CBGs, for all transport blocks (TBs) with a number of CBs smaller than the number of CBGs, only a single CBG is used based on a transport block size (TBS) value (Andersson, see paragraph[0130], the bitmap is already determined using the maximum size of a code block for the UE, i.e., if TB=100 CBs, CBG =5, now we have a shorter code block TB=60 CBs, CBG=5, the 60 CBs is divided uniformly into 5 CBG, the rest 40 CBs are sent as NACK in the respective CBG) and  when the number of CBs is greater than or equal to the number of configured CBGs, the CBs are grouped into CBGs  with uniformity (Andersson, see paragraph [0130],  DL transmission of a TB that contains 100 CBs, these 100 CBs may be divided into N=5 CBGs, with each CBG containing 20 CBs, that is, i.e., TB=5 CBGs=100 CBs, in the 1st transmission of the given TB is uniformly divided and sent to the UE. Note, the maximum number of CBs and CBG are predetermined and preconfigured, the gNB may send any number of CBG that is less than the configured value in the UE, for example, the UE may receive TB=5 CBs that fits into one(1) CBG or receives a TB that is  less than 5 CBs, if less for example TB=3 CBS, still one CBG is used with a configured  capacity of 5 CBGs, and for non-existing CBs in a CBG  a NACK (0) is included in the CBG). 

Regarding claim 13: Andersson discloses the base station of claim 10, wherein a maximum number of CBGs (N) is predefined or configured by the processing circuit for sending to a UE via at least one of a NR master information block (MIB), NR remaining master information block (MMIB), NR system information block (SIB) or radio resource control (RRC) signaling. (Andersson, see paragraph [0112], the number of CBGs (N) is the same as the number of HARQ feedback bits (N), N may be a fixed value, e.g., predefined in the 3GPP specifications, or N may be configured by a broadcast message or UE-specific message, that is, N is configured via radio resource control (RRC) signaling (broadcast or UE-specific RRC signaling), after which N is assumed to be fixed until further (re-)configuration). 
  
Regarding claim 14: Andersson discloses the base station of claims 10, wherein a bit order of the CBG index bitmap in the DCI indicates an index for retransmission (Andersson, see paragraph [0121] CBGs that are retransmitted in the retransmission DCI, where a bitmap indicating exactly which CBGs are retransmitted)

Regarding claim 15: Andersson discloses the base station of claims 10, wherein a bit ordering of HARQ-ACK feedback for CBG based retransmission follows the CBG bitmap index in the DCI scheduling retransmission Andersson, see paragraph [0121], CBGs that are retransmitted in a retransmission DCI may be signaled through a bitmap indicating exactly which CBGs are retransmitted, a bitmap sent in the DCI which schedules transmission of k bits that corresponds to the allocation of CBs to CBGs used in the transmission, and a counter field of one or more bits is added to the DCI which is incremented each time the allocation of CBs to CBGs is changed, and a reset bit is used to reset the allocation of CBs to CBGs to the original one. Note: initialization of the bitmap is performed by inserting zero (0) for the full size of the bitmap.  

Regarding claim 16: Andersson discloses the base station of claims 10, wherein bit ordering of HARQ-ACK feedback for CBG based retransmission begins from a 1st bit (Andersson, see paragraph[0124], the 1st  bit in the HARQ feedback is reserved to indicate that CBGs have been retransmitted, and the other N-1 bits are used for reallocation of CBs to CBGs).  

Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive. See below. Note: previously the claimed zero-padding was taken to be initialization of the bitmap, and now Ye is used to denote the remaining bitmap indices after CBG  allocation to be padded by zeros. 
 
Applicant argues that Anderson fails to disclose or suggest all the features of any of claim 18-23. For example, Anderson fails to disclose or suggest the features of a base station where "configuring one or more code block groups (CBG) designating code blocks for retransmission, said CBGs configured according to a CBG index bitmap not included for downlink control information (DCI) scheduling initial data transmission, and zero padding is inserted in place of the CBG index bitmap," as recited in independent claim 18, as amended. 

Examiner respectfully disagree with applicant for the following reason, there two kinds of transmissions between a base station and UE, initial transmission, and retransmission. The initial transmission does not use the bitmap representing a CB in CBG, the bitmap is used to represent the status of a CB in a CBG during transmission. (should this say “re-transmission”?) The bitmap is not used during the initial transmission but only when transmitting status of the transmission after the initial transmission, and the bitmap information is predetermined during configuration as by Andersson in paragraph [0128], … DCI to support CB re-allocation to CBGs.  It is assumed here that the transmit radio node 12 always allocates CBs to CBGs according to a predetermined allocation algorithm, similar to how bits are allocated to CBs in LTE, that is known in both the transmitter and the receiver.  The allocation algorithm may take the size of the transmission and the number of CBGs into account.  That is, in the first transmission, the allocation of CBs to CBGs is 

Applicant argues that the base station is further configured to re-transmit CBGs that are negatively acknowledged by the UE (Anderson, Abstract and paragraphs 112- 122). However, Applicant respectfully asserts that Anderson fails to disclose or suggest the features described above with reference to independent claim 10. On pages 5-6, the Office Action asserts that these features are disclosed by Anderson in paragraphs 121, 124, and 130. However, Applicant respectfully disagrees. For example, paragraph 121 discusses examples in which a base station signals a retransmission to a UE. Paragraph 124 discusses alternatives (N+1 bit or N-1 bit) for the UE to communicate that the wrong CBGs have been retransmitted. And paragraph 130 discusses the UE using the same number of bits of a HARQ-ACK using a same mapping of bits (e.g., 5) to respond to the base station. None of these portions of Anderson describe that, for example, a UE provides a base station with an indication of CBGs for retransmission where using a CBD index bitmap that was 1) not included in DCI information; and 2) using zero padding is inserted in place of the CBG index bitmap. Indeed, paragraph 130 of Anderson expressly describes to the contrary: In the example, for DL transmission, a TB contains Ct1=100 

Examiner respectfully disagrees with applicant, and Examiner respectfully interprets applicant limitation “ the bitmap not included in initial transmission of DCI” to be the initial bitmap information is not exchanged using bit map, and the bitmap is used during status exchange and during HARQ process, and this is disclosed by Anderson in paragraph [0128], and in paragraphs 0110, 0112, 0121, 0130 for during initial transmission and during HARQ process respectively. 

Applicant argues that Anderson fails to disclose or suggest the features of "configuring one or more code block groups (CBG) designating code blocks for retransmission, said CBGs configured according to a CBG index bitmap not included for downlink control information (DCI) scheduling initial data transmission, and zero padding is inserted in place of the CBG index bitmap," as recited in independent claim 18, as amended. 

Examiner respectfully disagrees with applicant because Andersson first creates the bit representation of CBs in each CBG, and send this information during configuration to the receiver as disclosed in paragraph [0128], and in paragraphs 0110, 0112, 0121, 0130 Andersson discloses how the received bit information about the CB in CBGs are used during HARQ process, i.e., the initial transmission only exchange bit representation of CB in CBG for later during HARQ process use, and after the initial transmission, , i.e., during retransmission the bitmap is used to exchange status of each CB in CBG. 

Applicant argues  that Golitschek fails to remedy, or otherwise account for, the deficiencies of Anderson. Golitschek is generally directed to technique for conveying a number of required HARQ repetitions for coverage enhancement (Golitschek, Abstract and Summary). Golitschek describes HARQ procedures that involve a predetermined number of repetitions, responding to retransmissions within the number of repetitions, and being directed to efficient control of repetitions for coverage enhancement purposes (Id.). However, Applicant respectfully asserts that Golitschek fails to disclose or suggest features, such as "a CBG index bitmap, received from the UE, is not included for DCI scheduling initial data transmission, and zero padding is inserted in place of the CBG index bitmap from a UE," as recited in independent claim 10. Accordingly, Applicant respectfully asserts that a combination of Anderson and Golitschek fail to disclose or suggest all of the features of claim 10. The 

Examiner respectfully Golitschek is used for the intended limitation, and for bitmaps. Examiner respectfully indicates that the rejection 1,-5, 7-11, and 13-22 for reason given above is still valid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477